        Case 2:20-cr-00120-DOC Document 14 Filed 09/15/20 Page 1 of 4 Page ID #:27



  1
 2
 3
                                                                                     r~LGY
                                                                              ~l.e. D!~~PerT COl/f~
 4
 s                                                                        sEP i 5 2o2ro
 6                                                                  ,~, _~, _ , .,    ., , OF GLIFORNIF.
                                                            t~S'Y                                nr.,,...-_.
 7


 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. CR 20-120-DOC
       iJNITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                      Plaintiff,
14
                 v.
15
       YLJAN PU CHI, aka "Lee,"
16
                      Defendant.
17
18
~L•l
20
21
22
23
24
25
26
27
28
       Case 2:20-cr-00120-DOC Document 14 Filed 09/15/20 Page 2 of 4 Page ID #:28



                                               I.
 2          On September 15, 2020, Defendant made his initial appearance on the
 3   indictment filed in this matter.    Paul Blake, a member of the indigent defense
 4 ~~ panel, was appointed to represent Defendant.
 5          A detention hearing was held.
 6          ~     On motion of the Government[18 U.S.C. § 31420(1)] in a case
 7   allegedly involving a narcotics or controlled substance offense with maximum
 8   sentence often or more years.
 9          ~     On motion by the Government or on the Court's own motion
10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.
12         The Court concludes that the Government is entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure
14   the defendant's appearance as required and the safety or any person or the
15   community [18 U.S.C. § 3142(e)(2)].
16                                            II.
17         The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance of the defendant as required.
19                      ~ the safety of any person or the community.
20         the Court finds that the defendant has not rebutted the § 3142(e)(2)
21   presumption by sufficient evidence to the contrary.
22                                          III.
23         The Court has considered:(a)the nature and circumstances of the offenses)
24   charged, including whether the offense is a crime of violence, a Federal crime of
25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
26   or destructive device;(b)the weight of evidence against the defendant;(c)the
27   history and characteristics ofthe defendant; and (d)the nature and seriousness of
28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
       Case 2:20-cr-00120-DOC Document 14 Filed 09/15/20 Page 3 of 4 Page ID #:29



 1   considered all the evidence adduced at the hearing and the arguments, the

 2   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial

 3   Services Agency.

 4                                           IV.

 5         The Court bases its conclusions on the following:

 6          As to risk ofnon-appearance:

 7                ~      partially verified background information and unverified large

 8   amounts of cash and inconsistency in financial information reported to Pretrial

 9   Services and in financial affidavit seeking appointment of counsel.

10                ~      outstanding failure to appear on 2015 traffic ticket.

11                ~      Unrebutted Presumption.

12
13         As to danger to the community:

14                ~      Allegations in the indictment

15                O      Criminal history includes felony convictions for robbery and

16             attempted extortion in 1997, offenses involving firearms(2003),

17             including two convictions for being a felon in possession of a firearm

18           (2003 and 2009), and violations of parole (2003 and 2008)

19                ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

20                                             V.

21         IT IS THEREFORE ORDERED that the defendant be detained until trial.

22   The defendant will be committed to the custody of the Attorney General for

23   confinement in a corrections facility separate, to the extent practicable, from

24   persons awaiting or serving sentences or being held in custody pending appeal.

25   The defendant will be afforded reasonable opportunity for private consultation

26   with counsel. On order of a Court ofthe United States or on request of any

27   attorney for the Government, the person in charge of the corrections facility in

28   which defendant is confined will deliver the defendant to a United States Marshal

                                              2
        Case 2:20-cr-00120-DOC Document 14 Filed 09/15/20 Page 4 of 4 Page ID #:30



 1     for the purpose of an appearance in connection with a court proceeding.

 2 [18 U.S.C. § 3142(1)]
 3
       Dated: September 15, 2020
 4
                                                         /s/
 5                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10 ~
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
